Citation Nr: 1435459	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder (claimed as low back pain). 

2.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for a healed fracture of the neck of the left scapula (non-dominant/minor), with degenerative changes (a left shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision and a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied an increased rating in excess of 20 percent for a left shoulder disability and denied service connection for low back pain, respectively.

In the March 2011 substantive appeal, the Veteran requested a hearing at a local VA office (Travel Board hearing).  In a November 2011 submission, the Veteran withdrew his election of a Travel Board hearing and requested a hearing before a Decision Review Officer (DRO).  The Veteran was given notice of a DRO hearing scheduled for March 2012; however, he was not present for the hearing.  Therefore, the appeal will proceed as the Travel Board hearing request is considered to have been withdrawn and the Veteran failed to appear for the scheduled DRO hearing.  38 C.F.R. § 20.702(d) (2013).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a current low back disability.

2.  During the entire rating period, the Veteran's service-connected left shoulder disability did not limit motion of the arm at 25 degrees from the side.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for an increased disability rating in excess of 20 percent for service-connected left shoulder disability are not met or more nearly approximated for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) included providing notice of: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  
In a February 2010 notice letter sent prior to the July 2010 rating decision, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim for service connection for a back disorder, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim for an increased rating for the left shoulder disability prior to initial adjudication in a September 2009 letter.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, and the Veteran's statements.  

In disability compensation (service connection) claims, VA's duty to assist includes providing a medical examination if the information and evidence of record 
(1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability, and (4) does not contain sufficient competent evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board finds that a VA examination opinion is not necessary for the disposition of the issue of service connection for a low back disorder.  As will be discussed in detail below, the weight of the evidence demonstrates that the Veteran does not have a current disability of the low back.  There is sufficient medical evidence in this case to make a decision with regard to the issue of service connection for low back pain currently on appeal.  The STRs and VA treatment records associated with the claims file provide a complete picture of the treatment for low back pain or lack thereof.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).    

The Board finds that the June 2010 VA examination, the November 2012 VA examination, and January 2013 addendum to the November 2012 VA examination are adequate with regard to the claim for an increase rating for a left shoulder disability.  In the June 2010 and November 2012 VA examinations, the VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)).  

In this case, low back pain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and post-service "continuity of symptomatology" under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim of service connection for a low back disorder.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for a Low Back Disorder

The Veteran contends that when he fell from a tank in July 1970 he felt stiffness in his lower back and was treated for physical trauma to his lower back.  The Veteran adds that over the years he has had a problem with his back.  At a RO hearing in 1983, the Veteran reported a history of in-service back injury, although he did not mention such history on various other occasions when being examined or treated after service.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the Veteran does not currently have a low back disability.  In this case, a July 1975 VA treatment record is the only post-service treatment record that notes any symptoms relating to the low back.  While the Veteran reported a RO hearing in 1983 a history of in-service back injury, his claims and complaints at that time pertained only to the service-connected shoulder/scapula injury and claim for service connection for hip disorders.  At VA examinations in August 1982 and September 1984, the Veteran gave histories of the in-service shoulder injury; however, notably, he did not give a similar history of in-service low back injury or symptoms, including low back pain, and the VA examiners did not find any low back disorder.  

Although the Veteran reported at a hearing in 1983, and asserts in a March 2010 statement, that he was treated in a hospital during service for the fractured scapula and physical trauma to his low back as a result of falling from a tank in 1970, such is inconsistent with his own, more contemporaneous histories, including as recorded in the STRs, which detail only the scapula injury and do not note any complaint regarding the low back.  A July 1970 STR noted the ten day hospitalization for the left scapula injury as a result of falling from a tank without mention of any back injury.  Other STRs from July 1970 noted the refill of prescription relating to a fractured scapula, noted the fractured scapula as a result of falling from a tank, and contained a recommendation to temporarily restrict the Veteran's duties while in service due to the injury.  An August 1970 STR noted the left scapula injury and follow-up x-rays.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent and ongoing symptoms.  For treatment purposes, however, the Veteran would be expected to give a full and accurate history to ensure proper care.  The Board finds it unlikely that the Veteran would report orthopedic complaints of the shoulder since he fell from the tank in 1970, but not report a low back injury or pain, had the low back symptoms been present, when the treatment notes of record are otherwise complete.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring); cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded) (cited in Buczynski).

To the extent that the Veteran's assertions of low back pain can be interpreted as assertions that he has had continuous low back symptoms since separation from service in April 1971, the record shows no report of any symptoms for four years after service, then once in 1975.  Although the Veteran claimed that he injured his back during the same tank fall that caused his scapula injury, the Veteran's first service connection claim in April 1971 for his left scapula has no mention of low back pain or injury.  Not until four years after his April 1971 claim for service connection and four years after service separation does the Veteran first report back pain in the July 1975 VA treatment record.  Then, during a February 1983 RO Rating Board hearing for an increased rating for the left shoulder and for service connection for his hips, the Veteran responded "yes" when asked by his representative if he had injured his low back and hips when he fell from the tank in service.  

Twenty-seven years after the 1983 RO Rating Board hearing, in the February 2010 claim and in a March 2010 statement in support of his February 2010 claim, the Veteran asserts back pain and claims service connection for back pain.  With exception to statements within the pending claim on appeal, beginning in 2010, throughout the nearly forty-year period since service separation, the Veteran only once sought treatment for low back pain, four years after service, in 1975 and in 1983 mentioned a history of low back injury and pain.  There is no indication that the Veteran has reported any low back injury from service or persistent back pain since service.  If the Veteran had been experiencing low back pain throughout the nearly forty years since the fall from the tank in July 1970, the Board finds it improbable that he would not have continuously reported the symptoms when reporting other symptoms and disorders, both because he had repeatedly reported the scapula symptoms which related to the 1970 tank injury and reported other, specific orthopedic symptoms.  Kahana, 24 Vet. App. at 438; cf. AZ, 731 F.3d at 1303; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803(7).  

At a post-service VA examinations in August 1982, September 1984, August 1999, and August 2005, the Veteran reported other histories of injury and specific joint symptoms, but did not report a history of back injury in service or of back pain in service or since service, and the examiners did not find a back disorder.  The Veteran's complaints and history pertained to the service-connected left shoulder/scapula injury and disability and pain of the hips.  A private consultation report from Methodist Hospital shows that in 1982 the Veteran's history did not include back injury or symptoms, and findings were also negative for a back disorder.  

It was not until February 2010 that the Veteran filed a claim for service connection for "low back pain."  At the time of the service connection claim in February 2010, the Veteran did not even report a low back injury during service or assert low back pain or symptoms in service or since service. 

The weight of the evidence shows that the Veteran does not have a disability of the low back.  While the Veteran has complained of low back pain, and to the extent that the Veteran's recent, general assertions of low back pain even liberally construed can be interpreted as assertions that he has had low back symptoms since separation from service in April 1971, he is competent to report any symptoms that come to him through the senses, he has not credibly reported a low back injury in service, low back symptoms in service, or low back symptoms since service.  

Moreover, the weight of the evidence demonstrates that the Veteran does not have a disability of the low back.  Various VA examinations over the years have noted the Veteran's history and examined the Veteran, only to find other disorders that do not include a low back disability.  Pain is a symptom and not a diagnosed disability.  The Veteran lacks the requisite medical expertise to attribute any low back pain he experiences to a diagnosed disability involving the low back.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The Veteran's report of low back that began after service separation (his other reports of in-service back pain having been found to be not credible) does not establish an underlying, current low back disability that accounts for the reported pain.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The term "disability" is defined as a disease, injury, or physical or mental defect.  See Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed low back disability, as is the case here, that holding would not apply. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder, claimed as low back pain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,       1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As mentioned above, a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno at 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, 218 F.3d at 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim for an increased rating for a left shoulder disability.

Left Shoulder Disability Rating Analysis

The Veteran contends that the service-connected left shoulder disability requires more pain medication to alleviate the increased pain and, thus, is more severe than the currently rated (20 percent), and that a rating higher than 20 percent is warranted. 

In this case, the Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of scapula.  Historically, the Veteran was granted service connection in a June 1971 rating decision for a disability characterized as "healed fractured left scapula, neck" from a May 1971 VA examination diagnosis and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Subsequently, in a September 1979 rating decision, the RO increased the evaluation to 20 percent, effective June 28, 1979, based on symptomatology consistent with limited range of arm motion under Diagnostic Code 5201.  The Veteran did not express disagreement with the September 1979 rating decision.  

In August 2009, the Veteran submitted a claim for an increased rating of the service-connected left shoulder disability.  In the November 2009 rating decision, which gave rise to this appeal, the RO denied an increased rating in excess of 20 percent for the left shoulder disability.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and normal ranges for internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).  In determining whether the Veteran has limitation of motion 25 percent from the left side (minor), it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).  Under Diagnostic Code 5201, limitation of an arm at the shoulder level (90 degrees) warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level (45 degrees), a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.  

While the Veteran's left shoulder disability was initially rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5203, the Veteran's shoulder symptomatology more closely approximates the criteria found in Diagnostic Code 5201.  Diagnostic Code 5201 is potentially more favorable to the Veteran as his symptomatology does not proximate the maximum rating of 20 percent available under Diagnostic Code 5203 (the code under which the Veteran's left shoulder disability was initially evaluated).  A 20 percent disability rating under Diagnostic Code 5203 is the highest rating allowed and is only warranted for dislocation of the scapula or nonunion of the scapula with loose movement, which are symptoms that the Veteran did not exhibit during the November 2012 and June 2010 VA examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

After review of all the evidence of record relevant to the rating period, the Board finds that during the entire rating period the Veteran's left shoulder disability did not present an arm limitation of motion more nearly approximating 25 degrees from the side.  The weight of the evidence is against finding that the left shoulder disability was manifested by limitation of left shoulder motion more nearly approximating 25 degrees from the side; therefore, the criteria for a rating in excess of 20 percent under Diagnostic Code 5201 are not met or more nearly approximated for any period.  The Board has considered application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the entire appeal period, specifically the additional limitations of motion due to repeated arm use, pain, and occasional flare-ups in reaching its finding that the Veteran has limitation of motion more nearly approximating the shoulder level.  See also DeLuca, 8 Vet. App. at 206-07.  The June 2010 and November 2012 VA examinations report that the Veteran experienced painful motion at 90 and 80 degrees of flexion and abduction, respectively, and after three repetitions, experienced painful motion at the same degrees of motion.  The Veteran reported stiffness with occasional locking, and once monthly flare ups which increase with cold weather and limitations in motion.  Even considering the Veteran's pain, such findings do not provide for a higher disability rating than 20 percent in this case, as the Veteran still has a range of motion at or near 90 degrees even after repetitive use.  

The evidence shows that the left shoulder disability has been manifested, at most, by painful left arm motion with limitation of motion at or near the shoulder level throughout the rating period.  The November 2012 VA medical examination report revealed left shoulder flexion from zero to 90 degrees, and left shoulder abduction from zero to 80 degrees with pain starting at 90 and 80 degrees, respectively.  As such, the November 2012 VA medical examination shows left shoulder flexion and abduction (limitation of motion) at or near shoulder level, with painful motion beginning at or near shoulder level.  See VAOPGCPREC 9-98 (motion effectively ends where pain begins).  In consideration of the foregoing, the Board finds that the evidence demonstrates a disability picture that is consistent with the schedular criteria for a 20 percent rating under Diagnostic Code 5201; therefore, a rating in excess of 20 percent is not warranted for the left shoulder disability under Diagnostic Code 5201 for any period. 

A rating in excess of 20 percent is also not warranted under any other potentially applicable diagnostic code.  As the evidence does not show that the Veteran has ankylosis of the scapulohumeral articulation, the criteria for a rating in excess of 20 percent under Diagnostic Code 5200 are not met or approximated for the entire rating period.  Since the left shoulder disability is not manifested by deformity of the humerus, or recurrent dislocation of the humerus at the scapulohumeral joint, or fibrous union, nonunion, or loss of head of the humerus, the criteria for a rating higher than 20 percent under Diagnostic Code 5202 are not met or approximated for the entire rating period.  As discussed above, under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 20 percent rating is the highest possible rating, thus it is not possible for the Veteran to receive an increased rating under Diagnostic Code 5203.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent disabling for the left scapula for the entire rating period.  In this case, the Board does not find that the rating assigned should be higher for any other separate period based on the facts found during the appeal period.  As a result, no staged rating is warranted.  38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claim.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the 20 percent rating under Diagnostic Code 5201 based on painful limitation of right shoulder motion.  The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (or condition similar to painful arthritis) (Diagnostic Code 5003, Diagnostic Code 5010, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Code 5201), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca).  For the entire rating period, the left shoulder disability was manifested by painful left arm motion that demonstrates a limitation of motion at or near the shoulder level.  The complaint of increased left shoulder pain is a factor already contemplated in the 20 percent schedular rating under Diagnostic Code 5201 for the entire rating period.  The schedular criteria under Diagnostic Code 5201 contemplate various symptoms of right shoulder disability resulting in functional impairment, to include limitation of arm motion.  The rating schedule, which was designed as a guide for evaluating the average impairment in earning capacity as a result of disability, provides a 20 percent rating for the degree of impairment demonstrated by the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Thus, the symptoms and functional impairment related to the left shoulder disability are adequately compensated by the 20 percent disability rating under Diagnostic Code 5201.  

The Board further reviewed the November 2012 and June 2010 VA examinations in consideration of the Veteran's functional limitations of pain upon flexion and abduction related to arthritis, stiffness with occasional locking, once monthly flare ups which increase with cold weather and limitations in motion.  Although in the June 2010 VA examination report the Veteran reports a weaker grip, the Veteran does not mention how the weaker grip results in functional impairment and instead reports that he still drives a car, does light activities around the home, and is able to take care of his personal needs.  In the November 2012 VA medical examination report, the VA examiner concluded that the Veteran still has effective function of the left upper extremity.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with a left shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The November 2012 VA examination report noted that the Veteran's prior job as a letter carrier was not limited and that the Veteran retired due to unrelated medical reasons; therefore, as the issue of individual unemployability due to service-connected disabilities is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Service connection for a low back disorder, claimed as low back pain, is denied.

An increased disability rating in excess of 20 percent for a healed fractured of the neck of the left scapula (non-dominant/minor) with degenerative changes, for the entire rating period, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


